department of the treasury internal_revenue_service p o box irs cincinnati oh release number release date uil code date date employer id number contact person id number contact telephone number form you must file tax years dear this letter is our final_determination that you don’t qualify for tax-exempt status under sec_501 of the internal_revenue_code the code recently we sent you a proposed adverse determination in response to your application the proposed adverse determination explained the facts law and basis for our conclusion and it gave you days to file a protest because we didn’t receive a protest within the required days the proposed determination is now final because you don’t qualify as a tax-exempt_organization under sec_501 of the code donors can’t deduct contributions to you under sec_170 of the code you must file federal_income_tax returns for the tax years listed at the top of this letter using the required form also listed at the top of this letter within days of this letter unless you request an extension of time to file we’ll make this final adverse determination_letter and the proposed adverse determination_letter available for public inspection as required under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in the notice on how to notify us if you agree with our deletions you don’t need to take any further action we’ll also notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed determination_letter under sec_6104 of the code you should contact your state officials if you have questions about how this determination will affect your state responsibilities and requirements letter rev catalog number 47632s if you have questions about this letter you can contact the person listed at the top of this letter if you have questions about your federal_income_tax status and responsibilities call our customer service number pincite-829-1040 tty for deaf or hard of hearing or customer service for businesses pincite-829-4933 sincerely stephen a martin director exempt_organizations rulings and agreements enclosures notice redacted letter proposed adverse determination under sec_501 c redacted letter final adverse determination under sec_501 - no protest letter rev catalog number 47632s department of the treasury internal_revenue_service cincinnati oh state date of formation date of designation as a national historical landmark legend d f g date of restated articles h city name j k architect’s name p number of shares issued q dollars share price s number of separate buildings t number of residential units v percent percentage of revenues dedicated to tax exempt purposes w age of historical buildings date date employer id number contact person id number contact telephone number contact fax number uil dear we considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code the code based on the information provided we determined that you don’t qualify for exemption under sec_501 of the code this letter explains the basis for our conclusion please keep it for your records issues do you meet the organizational_test under sec_501 of the code no for the reasons described below do you meet the operational_test under sec_501 of the code no for the reasons described below do you qualify for exemption under sec_501 of the code no for the reasons described below facts you incorporated in the state of d on f you filed restated articles of incorporation on g according to your restated articles you are organized for the following purposes a b to construct operate and maintain a housing project in the city of h to sell convey assign mortgage or lease any real_estate or interest therein or any personal_property or interest therein owned by this corporation c d e to borrow money and issue evidences of indebtedness in furtherance of any or all of the subjects of its activities and to secure the same by mortgage deed or trust pledge or other lien to operate for the purposes set forth herein as a d nonprofit corporation and in general to have such power and to carry on any activity or activities in connection with or incident to the purposes of the corporation not forbidden by the laws of the state of d you represent that you are a nonprofit housing cooperative with the authority to issue one class of common voting_stock having become a cooperative on the date of your incorporation a non-profit in the state of d on g and designated a national historic landmark by the united_states national park service on j you listed a total of p shares valued at q dollars per share your bylaws state your purposes are to provide your members with housing on a non-profit basis consonant with the provisions set forth in your restated articles of incorporation and to maintain or improve the structures in accordance with the original design in keeping with its designation as a national historical landmark any natural_person may be eligible for membership in your cooperative provided they execute an occupancy agreement covering a specific unit in the housing development application_for membership is made in person to the board_of directors approved members receive a number of shares of stock commensurate with the unit which they intend to occupy all your shareholders are members occupying units in your development your business property and affairs are managed by a board_of directors who also must be shareholders members are required to pay a monthly assessment in an amount to be set by the board_of directors you own and maintain the units t in number under historical guidelines with funds from the monthly assessments your operating policies set forth the co-op’s and the members’ responsibilities members are responsible for any damage they cause to the cooperatively owned property the assessment covers auditor’s fee basic tv cable package certain repairs and expenses common area electricity common area pest control common water and sewer legal expenses maintenance of buildings and grounds management company’s fee mortgage property taxes insurance security services snow removal sprinkler system trash removal and pick-up and worker’s compensation insurance much of the assessment revenue is spent to maintain the historical structures and landscaping so as to be in keeping with the site’s designation as a national historical landmark in order to maintain and improve the quality of the historic buildings money must be spent on the total site for e trees and grounds to maintain the original theme of landscape architect k occasional painting of the exterior iron beams to maintain beauty and prevent rust annually clearing maintaining and periodically replacing the flat roofs of the s buildings payment to a management company to arrange services property taxes despite the non-profit status you must pay city taxes other general repairs as they arise according to an independent auditors’ report you provided you are a cooperative_housing_corporation consisting of t residential units located in h the primary purpose of the corporation is to manage your operations and to maintain the common elements tenant-shareholders are subject_to monthly assessment to provide funds for your operating_expenses future capital acquisitions and major repairs and replacements it also states that you are qualified to prepare your tax returns pursuant to the provisions of subchapter_t of the internal_revenue_code letter rev catalog number 47630w according to your financial information all your revenues are derived from occupancy charges special_assessments and fees related to occupancy all expenses can be categorized as administrative building and grounds operations and utility expenses after taking depreciation and amortization expenses your excess revenues are added to your members’ equity law sec_501 of the code provides for the recognition of exemption of organizations that are organized and operated exclusively for religious charitable or other purposes as specified in the statute no part of the net_earnings may inure to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 provides that in order to be exempt as an organization described in sec_501 of the code an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 provides that an organization is organized exclusively for one or more exempt purposes only if its articles of organization a limit the purposes of such organization to one or more exempt purposes and b do not expressly empower the organization engage otherwise than as an insubstantial part of its activities in activities that in themselves are not in furtherance of one or more exempt purposes sec_1_501_c_3_-1 holds that that an organization's assets must be dedicated to an exempt_purpose either by an express provision in its governing instrument or by operation of law sec_1_501_c_3_-1 provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_a_-1 of the regulations defines the words private_shareholder_or_individual to mean persons having a personal and private interest in the activities of the organization sec_1_501_c_3_-1 states that an organization is not operated exclusively for one or more exempt_purpose unless it serves a public rather than a private interest it must not be operated for the benefit of designated individuals or the persons who created it revrul_71_395 1971_2_cb_228 describes a cooperative art gallery formed and operated by a group of artists for the purpose of exhibiting and selling their works that did not qualify for exemption under sec_501 of the code in 326_us_279 66s ct 90_led_67 c b the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy a claim for exemption regardless of the number or importance of truly exempt purposes letter rev catalog number 47630w the court case 305_f2d_814 4th cir describes a corporation organized by world war ii veterans for the purpose of purchasing a government housing project and converting it to cooperative nonprofit housing for members individuals become members in the housing unit and the number of members was limited to the number of units the court held that the organization did not qualify under sec_501 of the code because its activities were of the nature of an economic and private cooperative undertaking the organization did not promote social welfare because it furnished housing to only a certain group of individuals as opposed to the community as a whole it was a public spirited but a private endeavor that only provided incidental public benefit application of law sec_501 of the code sets forth two main tests for an organization to be recognized as exempt an organization must be both organized and operated exclusively for purposes described in sec_501 you have failed both tests organizational_test to satisfy the organizational_test under sec_501 of the code an organization must establish that it is organized for exempt purposes which requires a valid purpose clause and a valid dissolution provision purpose clause an organization has a valid purpose clause only if its articles of organization limit its purposes to one or more exempt purposes and do not expressly empower the organization to engage otherwise than as an insubstantial part of its activities in activities that in themselves are not in furtherance of one or more exempt purposes your organizing document contains purposes that are broader than those specified in sec_501 of the code therefore you did not establish that you have a valid purpose clause dissolution clause an organization is not organized exclusively for one or more exempt purposes unless its assets are dedicated to an exempt_purpose your organizing document does not contain a dissolution clause and you are not relying on the operation of state law therefore you did not establish that you have a valid dissolution provision as a result you have not satisfied the organizational_test described in sec_1 c - b and c -1 b operational_test to satisfy the operational_test under sec_501 of the code an organization must establish that it is operated exclusively for one or more exempt purposes an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals you are not described in sec_501 of the code because you fail the operational_test per sec_1_501_c_3_-1 letter rev catalog number 47630w you are not described in sec_1_501_c_3_-1 because you are operating in substantial part for a non-exempt private purpose as you indicated in your bylaws you are operated for two distinct purposes to provide your members with housing on a non-profit basis and to maintain or improve the structures in accordance with the original design in keeping with its designation as a national historical landmark the first of these purposes is in furtherance of no purpose described in sec_501 of the code a substantial part of your revenue from monthly member assessments are applied to operating_expenses future capital acquisitions and major repairs and replacements affecting the units in which they themselves reside furthermore as provided in sec_1_501_c_3_-1 you are not operated exclusively for one or more exempt purposes because your net_earnings inure in whole or in part to your shareholder members including all the members of your board_of directors any excess revenues from your operations are added to your shareholders’ equity furthermore you are not described in sec_1_501_c_3_-1 because you are a membership_organization operating for the mutual benefit of members for example you pool members’ resources which lower the cost per member in all the services associated with residency this demonstrates you are operating for substantial private interests which precludes you from qualifying under sec_501 of the code - you are like the cooperative art gallery described in revrul_71_395 because you also operate on a cooperative basis for the private benefit of your members in addition new members are only admitted by approval of your board_of directors you are like the organization in better business bureau of washington d c inc v united_states although you may have some charitable and educational activities the presence of the non-exempt purpose of operating for the private benefit of your members who are also in control of your operations precludes you from exemption under sec_501 of the code you are like the organization that failed to qualify under sec_501 of the code described in commissioner v lake forest inc because you are operating a housing cooperative primarily benefiting a select few individuals moreover your activities are characteristic of an economic and private undertaking consequently your activities primarily serve private interests disqualifying you from exemption under sec_501 your position you state that you are both a cooperative and a non-profit in the state of d you were designated a national historic landmark on j largely due to your building- and landscape-architectural significance therefore while you were originally created as an ownership structure for a residential development you have since taken on the additional responsibility of preserving maintaining and improving a national historic landmark members of your co-op own shares in the whole complex of t residential units rather than owning their own unit outright while holding occupancy rights to the unit through a proprietary lease you are legally a nonprofit corporation complete with a board_of directors each resident is a shareholder the number of shares allotted to each member depends on the size and location of the unit you state that legally by d law and by practice since your founding no part of your earnings shall inure to the benefit of or be distributable to your members trustees officers or other private persons except that you shall be authorized and empowered to pay reasonable_compensation for services rendered and to make payments and letter rev catalog number 47630w distributions in furtherance of the purposes set forth in your bylaws such as to the management company no substantial part of your activities shall be the carrying on of propaganda or otherwise attempting to influence legislation and you shall not participate in or intervene in any political campaign on behalf of or in opposition to any candidate for public_office notwithstanding any other provision of your articles you shall not carry on any other activities not permitted to be carried on a by a corporation exempt from federal_income_tax under sec_501 of the code or b by a corporation contributions to which are deductible under sec_170 or the corresponding section of any future federal tax code you state that your application_for sec_501 status does not mean all co-op expenses will be considered tax deductible but only those portions which preserve maintain or improve the buildings and grounds which are designated a national historic landmark you provided a sample list of expenses which divided your total expenses as either a proposed sec_501 expense or a resident expense the list shows that you intend to attribute about v percent of your revenues to be used solely for the buildings and grounds and thus would be considered tax-exempt with the exemption to be shared among the members in proportion to their shareholdings your bottom line is stated as follows e e e e you are a corporation and the members purchase shares in the coop but do not own their unit that i is the law in d and the way your bylaws are written all expenses within individual units are the responsibility of the members who reside there such as painting or remodeling inaddition you are a non-profit organization where no members including the board_of directors may receive compensation not all expenses would be considered allowable under a c determination you anticipate major expenses in the future to preserve the historic buildings that are approaching w years of age as well as to replace aging trees and other aspects of the landscaping which are an integral part of the national historic landmark our response to your position you failed to provide any additional information from which it can be concluded that your activities exclusively further or advance a purpose described in sec_501 of the code although part of your activities serves to maintain a historic building your cooperative housing undertaking benefits designated individuals who control you as explained in the preceding facts and analysis therefore you fail the operational_test because your time and resources are primarily devoted to operating_on_a_cooperative_basis that benefits your members conclusion based on the information submitted you have failed to establish that you are organized and operated exclusively for exempt purposes within the meaning of sec_501 you are not organized exclusively for exempt purposes as required by sec_1_501_c_3_-1 and your assets are not dedicated to an exempt_purpose as required by sec_1_501_c_3_-1 you are also not operating exclusively for exempt purposes as required by sec_1 c - a and c -1 c you are operating for the benefit of your members therefore you do not meet the operational_test as required by sec_1_501_c_3_-1 you have not demonstrated that you do not allow your net_earnings to inure to private individuals as required by treas reg section letter rev catalog number 47630w c -1 b you do not serve a public rather than a private interest as required by sec_1_501_c_3_-1 ii accordingly you do not qualify for exemption as an organization described in sec_501 of the code and you must file federal_income_tax returns contributions to you are not deductible under sec_170 if you don’t agree you have a right to file a protest if you don’t agree with our proposed adverse determination to do so you must send a statement to us within days of the date of this letter the statement must include e e e e e e your name address employer_identification_number ein and a daytime phone number acopy of this letter highlighting the findings you disagree with anexplanation of why you disagree including any supporting documents the law or authority if any you are relying on the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative one of the following declarations for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury i declare that i examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete for authorized representatives under penalties of perjury i declare that i prepared this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if he or she hasn’t already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we’ll review your protest statement and decide if you provided a basis for us to reconsider our determination if so we’ll continue to process your case considering the information you provided if you haven’t provided a basis for reconsideration we’l forward your case to the office of appeals and notify you you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax- exempt status letter rev catalog number 47630w v if you don’t file a protest within days you can’t seek a declaratory_judgment in court at a later date because the law requires that you use the irs administrative process first sec_7428 of the code where to send your protest please send your protest statement form_2848 if needed and any supporting documents to the applicable address u s mail street address for delivery service internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you can also fax your statement and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that he or she received it if you agree if you agree with our proposed adverse determination you don’t need to do anything if we don’t hear from you within days we’ll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements you can find all forms and publications mentioned in this letter on our website at www irs gov formspubs if you have questions you can contact the person listed at the top of this letter sincerely stephen a martin director exempt_organizations rulings and agreements enclosure publication letter rev catalog number 47630w
